— Motion to extend order granting stay denied. Memorandum: Defendant is appealing from a judgment of the Cattaraugus County Court entered in the Cattaraugus County Clerk’s office on July 10, 1990. The parties agree that on July 25, 1990, that court granted defendant’s application for his release from custody and stayed execution of his sentence for 120 days pending this appeal from his conviction on two counts of rape in the second degree. On November 30, 1990, defendant applied to this court for an extension of that stay. There is no record, however, of any order granting a stay entered in the Cattaraugus County Clerk’s office upon which to base any extension. Thus, defendant’s request for an extension is denied, with leave to apply upon the filing of a proper order of County Court. Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ. (Order entered Dec. 14, 1990.)